231 P.3d 558 (2010)
In the Matter of David J. HARDING, Respondent.
No. 103,195.
Supreme Court of Kansas.
May 4, 2010.

ORDER OF REINSTATEMENT
On January 22, 2010, this court suspended the respondent, David J. Harding, from the practice of law in Kansas for a period of 90 days. See In re Harding, 290 Kan. 81, 223 P.3d 303 (2010). Before reinstatement, the respondent was required to pay the costs of the disciplinary action and comply with Supreme Court Rule 218 (2009 Kan. Ct. R. Annot. 361). The Disciplinary Administrator's office has verified that the respondent has fully complied with the conditions imposed upon him. The court finds that the respondent, David J. Harding, should be reinstated to the practice of law in the state of Kansas.
IT IS THEREFORE ORDERED that the respondent be reinstated to the practice of law in the state of Kansas effective the date of this order.
IT IS FURTHER ORDERED that this order of reinstatement shall be published in the official Kansas Reports.